Exhibit 10.2

 

EIGHTH AMENDMENT TO OFFICE LEASE

 

This Eighth Amendment to Office Lease (this “Eighth Amendment”) is made and
entered into by and between ASP, Inc., the managing partner of Boulder Tower
Tenants in Common (“Landlord”), and HELMERICH & PAYNE, INC., a Delaware
corporation (the “Tenant”), effective on and as of the date on which Tenant
executes this Eighth Amendment, as set forth on the signature page (the
“Effective Date”).

 

W I T N E S SETH

 

WHEREAS, Landlord and Tenant previously entered into that certain Office Lease
dated May 30, 2003, as amended by that certain First Amendment to the Lease
dated as of May 23, 2008, Second Amendment to Lease dated December 13, 2011,
Third Amendment to Office Lease (with form of Fourth Amendment to Office Lease
attached thereto as Exhibit “B”) dated September 5, 2012, Fifth Amendment to
Office Lease dated December 26, 2012, Sixth Amendment to Office Lease dated
April 24, 2013, and Seventh Amendment to Office Lease dated September 16, 2013
(collectively, the “Lease”); pursuant to which Landlord leases to Tenant certain
premises totaling 179,447 rentable square feet in the building commonly known as
Boulder Towers (the “Building”), located at 1437 South Boulder, Tulsa, Oklahoma
74119 (the “Existing Premises”); and

 

WHEREAS, Landlord and Tenant desire to expand the Premises, and amend certain
other terms of the Lease, all as more particularly provided below;

 

NOW, THEREFORE, pursuant to the foregoing, and in consideration of the mutual
covenants and agreements contained in the Lease and herein, the Lease is hereby
modified and amended as set out below:

 

1.             Definitions.  All capitalized terms used herein shall have the
same meaning as defined in the Lease, unless otherwise defined in this Eighth
Amendment.

 

2.             Expansion Space; Term; Rent.  Landlord and Tenant hereby confirm,
stipulate and agree that the Existing Premises shall be expanded as of the term
commencement date to include two (2) additional suites consisting of (i) an
additional 2,990 rentable square feet of office/storage space (“Space 1”) and
(ii) an additional 1,071 rentable square feet of office/storage space (“Space
2”), both of which being more particularly identified on Exhibit “A” attached
hereto (with Space 1 being labeled Suite 350 and Space 2 being labeled
Suite 320).  Landlord will deliver possession of Space 1 and Space 2 in “as is”
condition upon execution of this Eighth Amendment; provided, however, in the
event delivery of possession is delayed and any such delay is caused by Landlord
or Landlord’s contractors, then Tenant shall be entitled to receive from
Landlord a rent credit equal to one (1) day of free Annual Rent for every one
(1) day of any such delay.  Tenant may, at its sole cost, remodel any portion of
Space 1 and Space 2 with Landlord’s written approval which shall not be
unreasonably withheld, conditioned or delayed.  The term commencement date
(“TCD”) and date of rent commencement with respect to both Space 1 and Space 2
will be May 1, 2014.  Unless sooner terminated as provided in the Lease, and
subject to the renewal options contained this Eighth Amendment, the expiration
date for the lease of Space 1 only will be April 30, 2017.  Unless sooner
terminated as provided in the Lease, and subject to the renewal options
contained in the Lease, the expiration date for the lease of Space 2 will be
January 31, 2025.

 

--------------------------------------------------------------------------------


 

Annual Rental for Space 1 payable by Tenant under the Lease shall be as follows:

 

Square Footage

 

Price/RSF

 

Annual Rent

 

Monthly Installment

 

2,990

 

$

10.00

 

$

29,900.00

 

$

2,491.17

 

 

Annual Rental for Space 2 payable by Tenant under the Lease shall be as follows:

 

Square Footage

 

Price/RSF

 

Annual Rent

 

Monthly Installment

 

1,071

 

$

5.75

 

$

6,158.25

 

$

513.19

 

 

With such Space 1 and Space 2, the total rentable square feet of the Leased
Premises is 183,508 rentable square feet and the total rentable area of the
Building is 521,802 rentable square feet.  In the event the parties execute the
form of Fourth Amendment to Lease previously agreed to, the parties agree to
modify that form prior to execution thereof in order to accurately reflect
(after giving effect to this Eighth Amendment) the total rentable square feet of
the Leased Premises, total parking spaces, and Tenant’s Share of Operating
Expenses.

 

3.             Parking.  With respect to Space 1 and Space 2, the Landlord shall
provide Tenant on the TCD eleven (11) parking spaces, including two (2) reserved
covered spaces in the attached parking structure and nine (9) on a non-reserved
basis on the existing surface lots. As of the TCD, Tenant shall have a total of
four hundred ninety-three (493) parking spaces, which shall consist of one
hundred seventeen (117) reserved covered spaces in the attached parking
structure and three hundred seventy-six (376) on a non-reserved basis on the
existing surface lots. These spaces are free of charge.

 

4.             Tenant’s Share and Operating Expense Base. Tenant’s Share
attributable to Space 1 and Space 2 shall be .78%. Tenant’s Share attributable
to the entire Leased Premises after the addition on the TCD of Space 1 and Space
2 shall be 35.168%.  The Operating Expense Base for Space 1 and Space 2 shall
mean the amount of Operating Expenses for the calendar year 2013. From and after
the TCD, the 5% cap on increases in Tenant’s Share attributable to Space 1 and
Space 2 as to increases in Operating Expenses, as set forth in
Section 4.02(g) of the H&P Lease, shall be applicable to Space 1 and Space 2 and
Tenant’s Share shall be made in reference to the base amount established in
2013.

 

5.             Renewal Term.  Provided Tenant is not then in default in any of
its material obligations under this Lease after applicable notice and curative
periods have expired, Tenant shall have two (2) separate one-year options to
renew the term of Space 1 (individually the “Renewal Term” or collectively
“Renewal Terms”).  The first such option shall be exercised by written notice to
Landlord given on or before January 31, 2017, and the second option shall be
exercised by written notice on or before January 31, 2018.  The Renewal Terms
shall be on the same covenants, agreements, terms provisions and conditions as
are contained in this Eighth Amendment, except that Annual Rental applicable to
Space 1 will be $12.00 per square foot for each Renewal Term.

 

6.             Authority. Each of Landlord and Tenant represents and warrants to
the other that the execution, delivery and performance of this Eighth Amendment
by such party is within the requisite power of such party, has been duly
authorized and is not in contravention of the terms of such party’s
organizational or governmental documents.

 

7.             Binding Effect. Each of Landlord and Tenant further represents
and warrants to the other that this Eighth Amendment, when duly executed and
delivered, will constitute a legal, valid, and binding obligation of Tenant,
Landlord and all owners of the Building, fully enforceable in accordance with
its respective terms, except as may be limited by bankruptcy, moratorium,
arrangement,

 

--------------------------------------------------------------------------------


 

receivership, insolvency, reorganization or similar laws affecting the rights of
creditors generally and the availability of specific performance or other
equitable remedies.

 

8.             Successors and Assigns.  This Eighth Amendment will be binding on
the parties’ successors and assigns.

 

9.             Brokers.  Tenant warrants that it has had no dealings with any
broker or agent other than Commercial Realty, LLC d/b/a CB Richard
Ellis|Oklahoma (the “Broker”) in connection with the negotiation or execution of
this Eighth Amendment.  Landlord shall indemnify and hold Tenant harmless from
and against any cost, expenses or liability for commissions or other
compensation or charges of Broker.  Tenant agrees to indemnify Landlord and hold
Landlord harmless from and against any and all costs, expenses or liability for
commissions or other compensations or charges claimed to be owed by Tenant to
any broker or agent, other than Broker, with respect to this Eighth Amendment or
the transactions evidenced hereby.

 

10.          Amendments.  With the exception of those terms and conditions
specifically modified and amended herein, the Lease shall remain in full force
and effect in accordance with all its terms and conditions. In the event of any
conflict between the terms and provisions of this Eighth Amendment and the terms
and provisions of the Lease, the terms and provisions of this Eighth Amendment
shall supersede and control.

 

11.          Counterparts.  This Eighth Amendment may be executed in any number
of counterparts, each of which shall be deemed an original, and all of such
counterparts shall constitute one agreement. To facilitate execution of this
Eighth Amendment, the parties may execute and exchange facsimile counterparts of
the signature pages and facsimile counterparts shall serve as originals.

 

12.          Disclosure.  Members of the Boulder Towers Tenants in Common are
licensed real estate brokers in the State of Oklahoma and are affiliated with
Commercial Realty, LLC d/b/a CB Richard Ellis|Oklahoma; they are also partners
in Boulder Towers Tenants in Common, the Landlord.

 

[Signatures on following page.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Eighth Amendment to be
effective as of the day and year as set forth above.

 

 

 

LANDLORD:

 

 

 

 

By: ASP, Inc.

 

 

 

 

Managing Partner of

 

Boulder Towers Tenants in Common

 

 

 

 

 

 

 

By:

/s/ William H. Mizener

 

Name:

William H. Mizener

 

Title:

President

 

Date Executed:

March 26, 2014

 

 

 

 

 

 

 

TENANT:

 

 

 

 

Helmerich & Payne, Inc.

 

 

 

 

 

 

 

By:

/s/ Steven R. Mackey

 

Name:

Steven R. Mackey

 

Title:

Executive Vice President

 

Date Executed: March 24, 2014

 

--------------------------------------------------------------------------------